Order entered November 15, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-00828-CR

                           NATHAN ALLEN LEIDY, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 401st Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 401-80829-2010

                                          ORDER
       The Court REINSTATES the appeal.

       On October 24, 2013, we denied appellant’s second motion to extend time to file his brief

and ordered the trial court to make findings. We ADOPT the findings that: (1) appellant desires

to pursue the appeal; (2) appellant is indigent and represented by court-appointed counsel; (3)

counsel has not abandoned the appeal; and (4) counsel informed the trial court he would file

appellant’s brief by November 27, 2013.

       We ORDER appellant to file appellant’s brief by NOVEMBER 27, 2013.


                                                     /s/   DAVID EVANS
                                                           JUSTICE